Case: 19-11346     Document: 00515626727         Page: 1     Date Filed: 11/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 4, 2020
                                  No. 19-11346                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Thompson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:03-CR-382-1


   Before Clement, Elrod and Haynes, Circuit Judges.
   Per Curiam:*
          Christopher Thompson, federal prisoner # 31221-177, was convicted
   in 2004 by a jury of possession of a firearm as a felon, 18 U.S.C. § 922(g);
   possession of a firearm within a school zone, 18 U.S.C. § 922(q)(2);
   possession with intent to distribute 50 or more grams of cocaine base, 21


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11346      Document: 00515626727           Page: 2    Date Filed: 11/04/2020




                                     No. 19-11346


   U.S.C. § 841(a)(1); and possession with intent to distribute 50 or more grams
   of cocaine base within a school zone, 21 U.S.C. § 860. Thompson was
   sentenced to concurrent terms of imprisonment of 120 months, 60 months,
   324 months, and 324 months, and supervised release terms of three years,
   five years, and 10 years, to run concurrently. Thompson has filed a motion
   to appeal in forma pauperis (IFP) from district court orders granting a
   reduction of his term of imprisonment under the First Step Act of 2018 and
   denying his motion for reconsideration.
          The district court granted Thompson’s motion for reduction and
   reduced his term of imprisonment of 324 months to 292 months, within the
   amended guideline range, and denied his motion for reconsideration. The
   district court denied Thompson’s motion to proceed IFP, certifying that the
   appeal was not taken in good faith. By moving for IFP, Thompson is
   challenging the district court’s certification. See Baugh v. Taylor, 117 F.3d
   197, 199-202 (5th Cir. 1997). Thompson argues that the district court abused
   its discretion in denying his request for a greater sentence reduction under
   the First Step Act because the district court did not consider that he was
   given a two-level reduction for substantial assistance and that he was
   sentenced at the bottom of the guideline range at his original sentencing; that
   the district court did not reduce his supervised release from 10 years to eight
   years based on the new lower guideline range; that the district court failed to
   consider his post-conviction rehabilitation efforts; that the district court
   issued its order on a form which he argues is insufficient to allow for appellate
   review; and that the district court did not engage in an individualized
   assessment or explain why it chose the sentence imposed.
          The district court’s decision whether to reduce a sentence pursuant
   to the First Step Act is generally reviewed for abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2699 (2020). However, when the district court’s determination turns on



                                          2
Case: 19-11346      Document: 00515626727           Page: 3   Date Filed: 11/04/2020




                                     No. 19-11346


   “the meaning of a federal statute,” de novo review applies. Jackson, 945 F.3d
   at 319 (internal quotation marks and citation omitted). A district court’s
   denial of a motion for reconsideration in a criminal matter is generally
   reviewed for abuse of discretion. United States v. Rabhan, 540 F.3d 344, 346-
   47 (5th Cir. 2008).
            The district court correctly determined, as recommended by the
   probation officer’s worksheet, that Thompson was eligible for a reduction
   and did reduce his sentence to 292 months, within the amended guideline
   range.     The probation officer’s worksheet and Thompson’s motions
   informed the district court that Thompson had received a substantial
   assistance departure, that he would no longer be considered a career offender
   under current law, and that Thompson had completed numerous programs
   and classes while incarcerated. Although the district court did not explicitly
   address these factors, it is reasonable to assume that the district court
   considered these factors but exercised its discretion in sentencing him within
   the amended guideline range and in refusing to reduce his term of supervised
   release.    The district court specifically addressed Thompson’s career
   offender status in the order denying the motion for reconsideration, citing
   United States v. Hegwood, 934 F.3d 414, 418-19 (5th Cir.), cert. denied, 140 S.
   Ct. 285 (2019), in which we stated that a district court does not err in
   continuing to apply a career-criminal enhancement when deciding on a
   proper sentence under the First Step Act. A district court is not required to
   reduce a sentence at all pursuant to § 404 of the First Step Act. See Hegwood,
   934 F.3d at 416-17.
            The district court’s use of the form normally used in proceedings
   under 18 U.S.C.§ 3482(c)(2) and its stated reasons are sufficient to show that
   the district court exercised its discretion in granting a reduced sentenced
   within the new guideline range and in declining to vary below that range, and
   is sufficient for appellate review. See Jackson, 945 F.3d at 319-21.



                                          3
Case: 19-11346      Document: 00515626727           Page: 4   Date Filed: 11/04/2020




                                     No. 19-11346


          Construing Thompson’s letter asking us to consider the prevalence of
   COVID-19 in the prison as a motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A)(i), we decline to consider this claim because
   Thompson failed to pursue his administrative request with the Bureau of
   Prisons as required by statute. 18 U.S.C. § 3582 (c)(1)(A); see also United
   States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020) (“The statute’s language
   is mandatory.”).
          Thompson has not shown that the district court abused its discretion
   in failing to grant a greater reduction in his sentence or in denying his motion
   for reconsideration. See Jackson, 945 F.3d at 319; Rabhan, 540 F.3d at 346-
   47. Thompson has failed to show that his appeal involves “legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted). His motion to proceed IFP is DENIED, and his appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2.




                                          4